DETAILED ACTION

This Office Action is in response to Applicant's application filed on September 9, 2021. Currently, claims 1-20 are pending. The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement

The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Eligible Subject Matter

The claims are eligible subject matter because the abstract idea is integrated into practical application by necessarily being rooted in technology.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 9-10, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 2012/0271691 A1) (hereinafter Hammad) in view of Kumar et al. (US 2013/0138507 A1) (hereinafter Kumar).

Claims 1, 19-20:
Hammad, as shown, discloses the following limitations of claims 1, 19-20:
A method (and corresponding non-transitory computer readable medium and system - see para [0492], " the transaction handler (103) uses the data warehouse (149) to store the records about the transactions, such as the transaction records (301) or transaction data (109). In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium.") comprising using at least one hardware processor to: for each of a plurality of anonymous visitors, collect activity data representing activity of the anonymous visitor at one or more websites, wherein the activity data comprises an Internet Protocol (IP) address or domain of the anonymous visitor (see para [0085], "the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107)" and see para [0088], "Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner." and see para [0041]-[0047], [0062]), wherein the activity data represents one or more events, and map the IP address or domain of the anonymous visitor to a company identifier of a known company using a lookup (see para [0089], " the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103)." And see para [0057], "In one embodiment, the centralized data warehouse (149) includes merchant data (e.g., data about sellers), customer/business data (e.g., data about buyers), and transaction records (301) between sellers and buyers over time. The centralized data warehouse (149) can be used to support corporate sales forecasting, fraud analysis reporting, sales/customer relationship management (CRM) business intelligence, credit risk prediction and analysis, advanced authorization reporting, merchant benchmarking, business intelligence for small business, rewards, etc.");
wherein the prediction score represents one or both of a relative degree of interest in a product or a relative intent to purchase the product by the known company (see para [0044], "the correlation results are used in predictive models to predict transactions and/or spending patterns based on activities or events, to predict activities or events based on transactions or spending patterns, to provide alerts or reports, etc." and see para [0071], [0474]), and 
wherein the prediction score is calculated based on a plurality of events represented in the activity data for all of the plurality of anonymous visitors that have been mapped to the company identifier of the known company (see para [0081], " the aggregated spending profile (341) is used to provide intelligence information about the spending patterns, preferences, and/or trends of the user (101). For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101). For example, the channel distribution (345) in the aggregated spending profile (341) can be used to provide a customized offer targeted for a particular channel, based on the spending patterns of the user (101)." and see para [0107], "In one embodiment, the profile generator (121) uses the correlation result (123) to augment the transaction profiles (127) with data indicating the rate of conversion from searches or advertisements to purchase transactions. In one embodiment, the correlation result (123) is used to generate predictive models to determine what a user (101) is likely to purchase when the user (101) is searching using certain keywords or when the user (101) is presented with an advertisement or offer. In one embodiment, the portal (143) is configured to report the correlation result (123) to a partner, such as a search engine, a publisher, or a merchant, to allow the partner to use the correlation result (123) to measure the effectiveness of advertisements and/or search result customization, to arrange rewards, etc."); and,
Hammad, however, does not specifically disclose monitorig a prediction score to detect a spike in the prediction score.  In analogous art, Kumar discloses the following limitations:
monitor a prediction score to detect a spike in the prediction score (see para [0033], "By tracking all aspects of user behavior such as pages visited, time spent, products placed in shopping cart; and subsequent pages visited, the analytics server is able to profile certain types of users for the registered e-commerce site. The profiles of various consumers and the statistical information gathered by the analytics server can then be used to generate specific predictive algorithms that, are able target advertising not only for a certain type of consumer, but also each consumer individually." and see para [0035], "The advertising analytics system may use a statistical or hueristic approach with e-commerce businesses to simplify the process. For example, consider the situation where there is a spike in the number of people searching or browsing pages on the Web or an e-commerce site for I-pads.TM. or Samsung Galaxy.TM. tablets. The advertising analytics server, according to embodiments of this invention, is capable of registering such activity through direct feedback from affiliated e-commerce Web sites or search engines. In response, the advertising analytics server may implement a predictive model or algorithm that is product or product category sensitive" showing detecting spike and how the spike is used with the predictive model and see para [0048], "the advertising analytics server 304 utilizes data measurements across a number of different factors and implements specific business intelligence algorithms using the predictive ad engine 306 or ad personalization engine 308 when certain data thresholds or levels of activity are reached. For example, consider a situation where there are 100 visits to a registered e-commerce Web site in any given time period. The analytics server is able to measure the frequency and duration of each visit. The analytics server is also capable of recording the types of pages visited, the types of products, browsed, time spent on each page, Web page entry points and exit points, order size, order amount, etc. Based on these analytics, which may be stored in the analytics server and/or database 310, the predictive ad generating engine is able to apply a specific Predictive Model to implement a specific advertising campaign as shown below in Table 1."), 
in response to detecting the spike in the prediction score for the known company, identify the known company to at least one recipient (see para [0033], [0035], [0047], [0052], where an e-commerce site is the identified business).
It would have been obvious to one or ordinary skill in the art to include the teachings of Kumar with Hammad because integrating a spike detections enables businesses to be more efficient and effective when making related advertising decisions (see Kumar, para [0007]-[0010]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for facilitating a predictive advertising campaign as taught by Kumar in the system to provide offer communications to users via social networking sites of Hammad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Hammad discloses the following limitations:
wherein calculating the prediction score comprises weighting each of the plurality of events according to a predictive model (see para [0170], "the loyalty benefit offeror (183) may personalize and/or target loyalty benefits based on the transaction profile (131) specific to or linked to the user (101). For example, the loyalty program rules (185) may use the user specific profile (131) to select gifts, rewards, or incentives for the user (101) (e.g., to redeem benefits, such as reward points, accumulated in the loyalty record (187)). The user specific profile (131) may be enhanced using the loyalty record (187), or generated based on the loyalty record (187). For example, the profile generator (121) may use a subset of transaction data (109) associated with the loyalty record (187) to generate the user specific profile (131), or provide more weight to the subset of the transaction data (109) associated with the loyalty record (187) while also using other portions of the transaction data (109) in deriving the user specific profile (131)." and see para [0441]-[0444])
	
Claims 3-7:
Further, Hammad discloses the following limitations:
wherein the predictive model defines weightings for at least one of the plurality of events based on a likelihood of the at least one event to precede a purchase (see para [0443], where a change in spending pattern can be considered an event to precede a purchase)
wherein the predictive model weights one or more types of the plurality of events differently than other types of the plurality of events (see para [0043]-[0045], where the different activities are different events where this data is prioritized for generating the advertisements)
wherein, during calculation of the prediction score, more recent ones of the plurality of events are weighted higher than less recent ones of the plurality of events (see para [0444], "the transaction data (109) are aged to provide more weight to recent data than older data.")
wherein the at least one recipient comprises one or both of a customer relationship management system and a marketing automation system (see para [0056], " In one embodiment, the centralized data warehouse (149) provides centralized management but allows decentralized execution. For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing, etc. The centralized data warehouse (149) can be used to manage advertisement campaigns and analyze response profitability." and see para [0464])
wherein identifying the known company to at least one recipient comprises generating an alert to the at least one recipient (see para [0049], "a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message." and see para [0046]-[0048])

Claims 9-10, 14-18:
Further, Hammad discloses the following limitations:
wherein the plurality of events comprises visits to one or more webpages of the one or more websites (see para [0087], "In one embodiment, the user tracker (113) identifies the user (101) based on the user's activity on the transaction terminal (105) (e.g., having visited a set of websites, currently visiting a type of web pages, search behavior, etc.)." )
wherein the plurality of events comprises one or more searches performed on the one or more websites (see para [0043], "the computing apparatus correlates, or provides information to facilitate the correlation of, transactions with online activities of the customers, such as searching, web browsing, social networking and consuming advertisements, with other activities, such as watching television programs, and/or with events, such as meetings, announcements, natural disasters, accidents, news announcements, etc.")
wherein the plurality of events comprises one or more price requests (see para [0391], " the transaction records (301) may further include details about the products and/or services involved in the purchase. For example, a list of items purchased in the transaction may be recorded together with the respective purchase prices of the items and/or the respective quantities of the purchased items. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction.")
wherein the plurality of events comprises one or more downloads of an electronic document (see para [0124], "The offer stored in the account of the user (101) may be redeemed via the transaction handler (103) in various ways. For example, in one embodiment, the correlator (117) may download the offer to the transaction terminal (105) via the transaction handler (103) when the characteristics of the transaction at the transaction terminal (105) match the characteristics of the offer.")
wherein the plurality of events comprises one or more interactions with an email offer (see para [0093], "The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point-of-sale (POS) terminal, etc.) within a window of time that could influence the spending behavior of the user (101)." and see para [0131], "Alternatively, or in combination, the advertisement (including the coupon) is provided to the user (101) at separate, different points of interactions, such as via a text message to a mobile phone of the user (101), via an email, via a bank statement, etc.")
wherein the one or more interactions comprise one or more of opening an email offer or responding to an email offer (see para [0122]-[0127], showing offers/coupons are redeemed by the user)
using the at least one hardware processor to store the activity data in association with the contact identifier without aggregating the plurality of events (see para [0544], "a computing apparatus is configured to include some of the modules or components illustrated in FIGS. 1 and 4, such as the transaction handler (103), the profile generator (121), the media controller (115), the portal (143), the profile selector (129), the advertisement selector (133), the user tracker (113), the correlator, and their associated storage devices, such as the data warehouse (149)." and Fig 2, showing transaction records stored before 317 aggregation)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad and Kumar, as applied above and further in view of Geary (US 6,070,160 A)

Claim 8:	
Hammad Kumar do not specifically disclose wherein identifying the known company to at least one recipient comprises adding contact information, associated with the known company, to at least one telemarketing list. In analogous art, Geary discloses the following limitations:
wherein identifying the known company to at least one recipient comprises adding contact information, associated with the known company, to at least one telemarketing list (showing selection of telemarketing group for groups that represent contacts, col 10, line 49 to col 11, line 6)
It would have been obvious to one or ordinary skill in the art to include the teachings of Geary with Hammad, Lasa and Kumar because adding to such lists improves identification of potential customers (see Geary, col 1, line 29 to col 2, line 20) . Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for non-linear database set searching as taught by Geary in the Hammad, Lasa and Kumar combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad and Kumar, as applied above and further in view of Lasa et al. (US 2008/0306830 A1) (hereinafter Lasa).

Claims 11-13:
Hammad and Kumar do not specifically disclose wherein the plurality of events comprise at least one click.  In analogous art, Lasa discloses the following limitations:
wherein the plurality of events comprise at least one click (see para [0010], [0024])
wherein the at least one click event comprises selecting an online advertisement (see para [0024])
wherein the plurality of events comprise filling out an online form (see para [0035], [0043])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for rating quality of online visitors as taught by Lasa in the Hammad and Kumar combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20090076884 A1
JP 2004527019 A
Choi et al. "Predicting the Present with Google Trends"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624